Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 10,274,532.  The claims comprise a unique and cost effective method of determining irregularities in a vehicle charging system charging cable by connecting signal lines to the charging conductors within the charging connector and making the voltage measurements and comparisons to determine possible irregularities within the electric vehicle charging equipment.
Regarding Claim 1: Though the prior art discloses an electric vehicle charging equipment for charging the battery of a plurality of electric vehicles simultaneously using liquid cooling to allow higher currents to flow in the charging cable, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
wherein each of the plurality of charging cables comprises at least two DC power lines and at least two signal lines, which are each connected to a respective DC power line of the at least two DC power lines within the charging connector; and
a DC metering device configured for measuring, via the at least two signal lines, a connector voltage between the at least two DC power lines within the charging connector.
Regarding Claim 17: Though the prior art discloses a method for measuring a connector voltage at a charging connector using an electric vehicle charging equipment for charging the battery of a plurality of electric vehicles simultaneously using liquid cooling to allow higher currents to flow in the charging cable, it fails to teach or suggest the aforementioned limitations of claim 17, and further including the combination of:
wherein each charging cable of the plurality of charging cables comprises at least two DC power lines and at least two signal lines, which are each connected to a respective DC power line of the at least two DC power lines within the charging connector (4), and wherein the method comprises:
measuring, via the at least two signal lines, the connector voltage between the at least two DC power lines within the charging connector.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859